Mugglin, J.
Appeal from an order of the Family Court of Albany County (Walsh, J.), entered November 13, 2006, which granted petitioner’s application, in a proceeding pursuant to Family Ct Act article 10, to adjudicate respondent’s children to be abused and/or neglected.
Respondent, the father of three children, admitted that he had sexual contact with his eldest daughter and consented, as a part of this admission, to a finding of derivative neglect of the two younger siblings. He appeals, arguing only that the conduct to which he admitted was insufficient to support a finding of derivative neglect.
An adjudication of neglect entered upon the consent of a respondent cannot be reviewed on appeal, as the respondent is not an aggrieved party (see Matter of Elijah Q., 36 AD3d 974, 975 [2007], lv denied 8 NY3d 809 [2007]; Matter of Amber VV., 22 AD3d 967, 968 [2005], lv denied 6 NY3d 708 [2006]). Consequently, the appeal must be dismissed.
Cardona, P.J., Carpinello, Rose and Lahtinen, JJ., concur. Ordered that the appeal is dismissed, without costs.